Name: Commission Regulation (EEC) No 3792/91 of 23 December 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356 77 COMMISSION REGULATION (EEC) No 3792/91 of 23 December 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 Q, as last amended by Regulation (EEC) No 3759/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (l ), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sirticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 24 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (l) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 167, 25. 7. 1972, p. 9 . if) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 303, 1 . 11 . 1991 , p. 34. (  ) OJ No L 352, 21 . 12. 1991 , p. 83. O OJ No L 266, 28 . 9, 1983, p. 1 . No L 356/78 Official Journal of the European Communities 24. 12. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 12 1 2 3 4 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 16,773 25,853 16,773 39,49 44,49 814,43 132,43 150,62 14,740 13,080 29 545 4 007,56 2 551,21 5 433,85 17,051 26,131 17,051 40,14 45,23 827,93 134,63 153,12 14,984 13,301 30 034 4 040,55 2 593,09 5 491,76 17,396 26,476 17,396 40,95 46,14 844,69 137,35 156,21 15,287 13,578 30 642 4 085,16 2 644,97 5 563,44 17,674 26,754 17,674 41,61 46,88 858,18 139,55 158,71 15,531 13,800 31 132 4 126,84 2 685,63 5 620,04 16,452 25,532 16,452 38,73 43,64 798,85 129,90 147,74 14,458 12,801 28 979 3 784,70 2 503,38 5 369,23 16,843 25,923 16,843 39,65 44,68 817,83 132,99 151,25 14,874 13,115 29 548 3 767,84 2 549,10 5 429,10 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 18,023 27,103 18,023 42,43 47,81 875,13 142,30 161,84 15,838 14,074 31 747 4 322,71 2 739,75 5 694,70 18,301 27,381 18,301 43,08 48,54 888,63 144,50 164,34 16,082 14,296 32 236 4 355,70 2 781,62 5 752,60 18,646 27,726 18,646 43,90 49,46 905,38 147,22 167,44 16,386 14,572 32 844 4 400,31 2 833,51 5 824,29 18,924 28,004 18,924 44,55 50,20 918,88 149,42 169,94 16,630 14,794 33 334 4 442,00 2 874,17 5 880,88 17,702 26,782 17,702 41,67 46,96 859,54 139,77 158,96 15,556 13,795 31 181 4 099,85 2 691,92 5 630,07 18,093 27,173 18,093 42,59 47,99 878,53 142,86 162,47 15,972 14,109 31 750 4 082,99 2 737,64 5 689,94 24. 12. 91 Official Journal of the European Communities No L 356/79 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  -France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 29,745 36,869 18,439 43,41 48,91 895,33 145,59 165,58 16,204 14374 32 479 4 40138 7 734,05 4 508,59 4 567,44 29,958 37,084 18,654 43,91 49,48 905,77 147,29 167,51 16,393 14,543 32 858 4 412,03 7 779,14 4 540,80 4 599,98 30,131 37,260 18,830 44,33 49,95 914,32 148,67 169,09 16,547 14,681 33 168 4 403,84 7 816,19 4 567,08 4 626,69 30,462 37,591 19,161 45,11 50,83 93039 151,29 172,06 16,838 14,946 33 751 4 454,89 7 883,75 4 615,65 4 675,30 29,769 36,917 18,487 43,52 49,04 897,66 145,97 166,01 16,246 14,392 32 564 4 262,58 7 745,85 4 512,55 4 574,99 ANNEX IV Exchange rate of the ecu to be used (or converting final aids into the currency of the processing country when die latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,038250 2,297490 41,993500 6,961700 7,931270 0,764627 0,711068 1 539,65 233,60400 180,72200 130,01900 2,036890 2,295810 41,964600 6,959210 7,925610 0,764324 0,711210 1 542,51 237,21400 181,09900 130,27300 2,035490 2,295140 41,944500 6,957130 7,921950 0,763597 0,711345 1 544,77 240,10300 181,53300 130,51800 2,034480 2,294840 41,920000 6,955700 7,917650 0,763212 0,711358 1 546,69 242,01300 181,71300 130,74300 2,034480 2,294840 41,920000 6,955700 7,917650 0,763212 0,711358 1 546,69 242,01300 181,71300 130,74300 2,031700 2,290980 41,852800 6,949170 7,909920 0,756725 0,711518 1 554,15 249,13700 183,00400 131,47000